OPINION OF THE COURT
ARTHUR J. FRANZA, Circuit Judge.
THIS COURT adopts the opinion of Rucker v State, 302 So.2d 490 (Fla. 2d DCA 1974) and the dissenting opinion of Gasset v State, 490 So.2d 97 (Fla. 3d DCA 1986) rev. den. 500 So.2d 544 (Fla. 1986) as controlling.
The principles of the Great Revolution and the 4th Amendment are too ingrained to be invaded or eroded because of “fleeing” and a DUI after arrest. A man’s home is still his castle except for enumerated exceptions cited in Welst v Wisconsin, 466 U.S. 740 80 L.Ed2d 732, 104 S.Ct. 2091 (1984) and none appear here.
Obviously the Appellant is legally being “excused” for wrong doing, *92but that is the price we pay so the rest of us can be assured of our Constitutional privileges and our revered principles.
Affirmed.
DONE AND ORDERED at Broward County, Florida on this 22nd day of May, 1989.